ORDER

PER CURIAM.
AND NOW, this 25th day of November, 2002, upon consideration of the Report and Recommendations of the Disciplinary Board dated September 26, 2002, Respondent’s Objections and Exceptions and Reply thereto, it is hereby
ORDERED that George Stenhach be and he is suspended from the Bar of this Commonwealth for a period of nine months, and he shall comply with all of the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall *179pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.